Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-14-00602-CR

                                      Kenneth MUNA,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the 83rd Judicial District Court, Val Verde County, Texas
                                  Trial Court No. 12715CR
                         Honorable Robert Cadena, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED July 1, 2015.


                                               _____________________________
                                               Karen Angelini, Justice